Case 1:18-cr-20710-CMA Document 242 Entered on FLSD Docket 11/13/2019 Page 1 of 8




                          UM TED STATESDISTRICT COURT
                         SOUTHERN bISTRICT OF FLOM A

                        CASE NO.18-20710-CR-ALTONAGA(s)(s)
   IJM TEP STATES oF Am lttcA
   V S.


   SENTH IL R AM AM URTH Y,

          D efendant.
                                        /
          J


                                  FA CTUAL PROFFER

          The office oftheUnited StatesAtlorney fortheSouthem D istrictofFlorida andthe

   DefendantSenthilRamamurthy (CtDefendanf')stipulateand ameethatthefollowingfacts
   aretrue and correctand thatsuch factsprovide asufficientfactualbasisforaplea ofguilty

   to Count 1 and Count 39 of the Second Superseding Jndictm ent,which counts charge

   Defendo twith conspifacy to comm ithealth care fraud,in violation ofTitle 18,United '

   States Code,Section 1349,and conspiracy to defraud the United States and to receive

   health carekickbacks,in violation ofTitle 18,United '
                                                       StatesCode,esection 371.

          Begirming in or around September of2014,and continuing through in or around

   July of2015,Defendantconspired and ameedwith John Scholtes(çtscholtes''),Anthony
                                    .
                                                               '




   M atlzy (($M auzy''),ThomasSahs(1CSahs'') Rajesh M ahbubanittçM ahbubani''l,M angala
   Ram amurthy(C$Dr.Ram amurthy''l,AsifUddinttGuddin''l)JeniferJohn Carbon(&çCarbon'')       .




   and others tù com mit health care fraud through the submission of false and fraudulent

   claim sto the Tricare program .Tyicare is a federalhealth care benefitprogTam affecting


                                              1
Case 1:18-cr-20710-CMA Document 242 Entered on FLSD Docket 11/13/2019 Page 2 of 8




       commerce,asdefinedin Title18,United StatesCode,Section 24(b),thatprovidescivilian
   .
       health benefits for m ilitgy persormel, m ilitary retirees, and m ilitary dependents.

       Defendant's.scheme involved the submission offalse and fraudulentclaims (including
       those claiiussetforth in counts.2-9)to Tricareforexpensiveand medically ulmecessaly
       Pain creams,scarcreamsandamulti-vitaminswhich werebilled through Phnrmacy t,
       Phnrmagy 2 and other pharm acies.Phnnnacy 1 was a com potm ding pharmacy in the

       M iddle Distdct of Florida.Pharm acy 2 w as a compotm ding pharm acy located in the

       Nolhem DistdctofOlclahom a.D efendantw as an ownerof SKR Services and V entares
                                                '             ,

       LLC,(SKR)aFlorida company with itsprincipalplace ofbusiness in M iami,Florida.
       Through SKR,Defendant negotiayed an agreem ent with Pharmacy 1 and Phnrmacy 2
   whereby '
           D efendarft and his co-conspirators received approximately 50% of the

   reimbttrsements(less a modestcostofgoods sold)from Tricare for every prescription
   refen-al.

             During the conspiracy,D efendantand his co-conspiratorsreceived approxim ately

       $3.4 nnillion in ldckbaèksin exchangeforreferringTricareprescriptionsforapproxim ately
       1,066 benefciaries to Pha> acies 1 and 2.The ldckbacks w ere fimneled tllrough SKR.

       ThroughouttheconspiracyDefendantéirectlypaidapproximately$873,378inkickbacks
       (includingthoseldokbackpaymentssetforthincounts12,14,17,19,21-22,and24)toco-
       conspirators M auzy,Sahs,and M ahbubanieither individually or through their company

       M EIQ VenturesLLC.TheDefendantdirecylypaidan additional$283,000inldckbacksto
       co-conspiratorUddin(includingthoseldckbackpaymentssetforth incounts25-26,30and
       35). Those co-conspiratorsin 01-11paid tçsalesreps''totargetTricare beneficiaries.The
Case 1:18-cr-20710-CMA Document 242 Entered on FLSD Docket 11/13/2019 Page 3 of 8




    '
    safesrepsinducedTricarebeneficiariestoCtsignup''fortheexpensivedrugswithoutregard
                                            1


   to any legitim atem edicalneed and often tim esbased on falsçrepreserdationsqndm aterial

    om issionsincluding,by w ay ofexample,claim sthatthe drugsw ere custom designed for

   thepatientorthatthe dnzgsw ere freewhen in factTricare charged a co-pam ent.In fact,
                       .




   the prescription form ulations w ere not custom ized for iùdividuals based on specific

   m edicalneedsbutdevelopçd to gçnerate increased revenue from Tricare. Based on the
                                -




   claim ssubm itted in tlliscase,Tricarereim bursed Phnrmacies 1and 2 thousapdsofdollars

   a m onth for a single com pounded m edication product. Forexample,as setforth in cotmt
                                                                                            'Y

   4,Tricarereimbursedtheapproximateamotmtof$23,790foraonemonth supply ofpain .

   cream .Tricaresimilarlyreimbursedapproximately $12,205 foramonti'ssupply ofscar
   cream ,assetforth in cotmt2. Based on thesereferralsfrom the Defendant,Sahs,M auzy,           ,



   M ahbubani,U ddin,carbon and others,Tricare paid claims to Pharm acies 1 and 2 irithe
                        .




   approxim atesum of$6,314,170.
            Afterobtaining the beneticiaries'information,Defendantatad hisco-conspirators
   routed the beneficiary information and a pre-printed prescription to a telem edicine

   compapy forratification.D efendantand llis co-conspiratorspaid b'
                                                                   etween approxim ately

   $75 atld $90 perprescription ratified by thetelem edicine com pnnies.Often tim es,asin the

   case ofDr.Ram amurthy who ratified prescriptions,orCarbon,who forged thenam e ofa
                                       '
        .



   doctorunderherem ploy,the doctofnevereven exam ined thepatient. D efendantand llis

   co-conspiratorspaidtilesalesrepsaldckback ofapproximately $350 to $500forevery
   prescription thatthey induced andthatwasadjudicatedby Tricare.
                            .




                                                3
Case 1:18-cr-20710-CMA Document 242 Entered on FLSD Docket 11/13/2019 Page 4 of 8




             During the course of this charged conspiracy D efendant paid approxim ately

       $447,000toco-conspiratorScholtes(inéludingthoseldckbackpapnentssetforthin counts
       15-16,and 28),kickbacks in exchange for nnnong otherthings:(1) coordinating and
       dissem inating pre-printed preszription pads containing formulations for com pounded

       m edications devised for m axim um reim bursem ent and notfor any individual's m edical

       need;and (2)recruiting and establishing relationshipswith telemedicine compnnies to
   providedoctorswho ratitied thepre-printedprescriptionswithoutavalidphysician-patient

       consultation.Dudng the sam etim efram etheDefendantalsopaid theapproxim atesum of
                                    i.


       $150,000toco-conspiratorCarbon (includingthoseldckbackpaymentssetforthinùotmts
   27,29 and 32)asboth directand indirectldckbacksin exchangeforamong otherthings:
   (1)refening TricarebeneficiaryprescriptionsforcompotmdedmedicationstoDefendant;
   and (2)ratifyingpre-printed prescriptionsforcompotmdedm edicationswithoutregardto
   m edicalnecessity.

             In fartherance ofthe conspiracy,D efendante-m ailed co-conspiratorU ddin on or

       aboutOctober 8,2014 a pre-printed prescription pad with instnzctionsto havethehealth

       carepiovider sign it'and Ccalways 12 refils,auto refil,240 GM gpnmsl.'' On orabout
   D ecem ber2,2014,Defendanttexted co-conspiratorU ddin to Cçfillouteverything on the

       scriptexceptsignattzrethen e-m ailtojeniferandI...dr.Espinosawillsign.'' Defendant
   '

       alsotextedUddinthathe could sendTricare)beneficiariesSigaqprepaid visato covertheir
       copays.''Thatsnm eday,D efendante-m aiied co-conspiratorU ddin introducinghim to co-

       conspirator Sahs. On or aboutFebruary 5, 2015,D efendant e-m ailed co-conspkators

       Uddin,Snhg,M auzy and M ahbubaniinstructing tçeveryone gto)createan LLCN''because
                                                 4
Case 1:18-cr-20710-CMA Document 242 Entered on FLSD Docket 11/13/2019 Page 5 of 8




    Eçasthem oney.am olmtsgetlarger,itisin everyone'sinterestthatlpay ONLY corporations

    and notpersonalindividuals.''Later,on or aboutFebruary 10,2015,D efendante-m ailed

    co-conspiratorsUddin,Sahs,M auzy andM ahbubaniinstructingthem to ûsswitchto chronic

   pain //4 instead of#3,//3 no longerreimburses.''

          Dttring the course of this conspiracy the Defendant and other charged co-

   conspiratorsused falsepretensesto gain accessto U .S.m ilitary baseswherethey targeted

   Tricarebeneficiaries.On multipleoccasionsthroughouttheconspiracy theDefendantand

   other charged co-conspirators,including Scholtes,jentpre-printed prescription pads to

   telem edicine companiesdirecting those com panieswhich scriptto use and whereto send

   patients. The D efendant and the other charged co-conspirators, including Scholtes,

   directed the transfer ofpatients between variouspharm acies forthe prim ary purpose of

   concealing the'Inlaw fulnature oftlle schem e.

         AflerTricaresignificantly curtiled itsreimbursem entforcompoundedm edications

   in approxim ately June, 2015 the Defendant, Sahs,M auzy, M ahbubani and Scholtes

   identifiedandpursued apotentialnew schem eintheform oftargetinghealth careprograins

   with claimsforCancerGenomic($1CGx'').Beginning in orarotmdJuly of2016through
   atleastD ecemberof2017,D efendant,Scholtes,Dr.Ram amulhy and othersconspired to

   defraud the United States and to receive health care kickbacks targeting M edicare

   beneficiariestoreceiveexpensiveand m edically urmeuessary CGx testing from Laboratory

   1 located in the N orthern District'of Georgia.CGx testing is a lligllly com plex and
                                                    <
                                        .



   specializedtype ofgenetictestdesignedto look forerrorsin genesthatareassociated with

    cancer.M edicare authorizes paym ent for m edically necessary CGx testing only when
                                              5
Case 1:18-cr-20710-CMA Document 242 Entered on FLSD Docket 11/13/2019 Page 6 of 8




   Prescribed by thepatient'streating piysician forthe purpose ofmanaging thepatient's
   specific m edicalcondition,and thepatienthasa cancerdi
                                                       1
                                                         agnosisora personalhistory of
                                                    .                     .
       .                                                                               '



   cancer.M edicareisahealth carebenefitprogram affecting com m erce,asdefinedby Title
                                                              /
   18,United StatesCode,Section 24(b),and aFederalhealth careprogram,asdefmedby
   Title42,United StatesCode,Section 1320a-7b(f).
           As pal't of this schem e, Defendant and co-cbnspirator Scholtes negotiated a

   kickbackarrangementwithLaboratory 1wherethe1ab agreedtopay45% (minusamodest
   Pre-negotiated costofgoodssolb)oftheamountreimbursedtoLaboratory 1by M edicare
   ?or each cGx testreferred by Defendant's company,Q Hea1th Services,LLC.((CQ
   Health'').
           J.
            n furtherance ofthe schem e,D efendantand llisco-conspiratorstargeted locations

   where M edicare and M edicaid patients were known to be in high concenkation such as,

   for example,adult déy care and senior living centers and health fairs.'
                                                                         I'
                                                                          he Defendant

   throughQ Hea1th,paidtçmarketers''togototheselocationsandcollectDNA salivasamples
   from M edicare beneficiaries. The Defendant paid lcm arketers'' a kickback for each

   adjudicated CGx test (dependentupon the type oftest)submitled to and paid for by
   M edicare. In ordertom aximizethechancesofpaym entfortheCGx testsfrom M edicare,

   Defendantand his co-conspirators arranged for health care providers,including through

   the use of telel edicine,to ratify orders for CGx tests w ithout conducting a legitim ate

   examination ofthepatients.A spartofthisschem e,Ram am urthy recm itedtheservicesof

   Dr.M angala Ram am urthy,to ratify orders for CGx tests for patients she had no valid

   doctor-patient relationship with. To conceal the lack of.such valid doctor-patient

                                               6
Case 1:18-cr-20710-CMA Document 242 Entered on FLSD Docket 11/13/2019 Page 7 of 8




   relationship,co-conspiratorsgeneraiedtsmedicalrecords,''whichwerealm ostidenticalfor
   each oftheseM edicarebeneficiaries.In all,Laboratory 1paidldckbacksto theDefendant

   and his co-conspirators totaling approximateiy $1,527,590 for approximately 819
   M edicare referrals dlzring the conspiracy. Based on these referrals, M edicare paid

   Laboratory 1approximately,
                            $3,322,006.
         ln furtherance ofthisconspiracy Scholtese-m ailedthe CEO ofLaboratory 1on or

   about July 27,2016 from the Southern District of Florida to the N o/hern District of
                              .




   Georgia,negotiating thepercentageto bepaidtotheDefendantforeach Cdx referralQ
                                                                         (

   H ea1th senttoLaboratory 1.On oraboutSeptember22,2016,Dr.Ram amurthy completed

   and subm itted to Laboratory 1, a Provider's Preferred Oyder Form and provider

   authorization. On oraboutNovember16,2016 andD ecem ber 14,2016,respectively,co-

   conspiratorDr.Ram am urthy signed requisition form s ordering CGx testing forM edicare

   patientsM .M .ar,dA.c.taboratory 1paidDefendantakickback itltheapproximatesum
   of $74,217 on or abgutFebnlary 1,2017,and this am otmt included a paym ent for the
   referralofM edicarepatientA .C.On oraboutFebrtzaty 20,2017,in responseto concerns

   about1ow M edicaidreimbursementforCGx samplesreferredbyQ Health,co-conspirator
   Scholtessentan e-m ailfrom the Southern D istdctofFloridato aprincipalofLaboratory

   1intheNorthernDistrictofGeorgiaregardinga'çcGx'org.Calltoreview jrotocolsand
   reimbursem ents.'' In addition,co-conspirator Scholtessenttextm essagesto one or m ore
                                                              .


                                                         x,
   employeesöfLaboratory 1 on ofaàoutApril17,2017,M ay 1,2017 andM ay 15,2017
   regarding receiptofpaym entfrom Laboratory 1in exchangeforQ Health'sreferralsof
   com pleted CGx sam ples.
                                             7
Case 1:18-cr-20710-CMA Document 242 Entered on FLSD Docket 11/13/2019 Page 8 of 8




         Theforegoingfactsdo.notdescribça11thedetailsoftheconspiracies,orpefendant's
   completeknowledge oftheschem e,butare offered forthelim itedpurpose ofestablishing

   asufficientfacm albasisto supportD efendant'spleaofguilty tothechargesofconspiracy

   to defraudtheUnited Statesandtoreceivehealth careldckbacks.

                                         ARJANA FAJ        O OIiSHAN
                                         UNITED ST       SA    RN EY

   Date: l                          By
                                         ICE      .
                                         A SS TANT UM TED STATES ATTORNEY


   Date: l :-1-,                    By:
                                         UREGG BERNSTEN ,ESQ.
                                         A               OR DEFENDAN T

                                    By:
                                         J       FE           .ESQ.
                                         Arro            oRoèysxowxw

   Dateflt/)ilI4                    sy,           >-X'
                                          SEN TIW RAM A M URTHY
                                          DEFENDAN T




                                             8
